DETAILED ACTION
Claim Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s Amendments/Comments
2.	Claims 1-8 and 10-17

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of a radar-based occupancy detection system mounted in vehicle (claimed) such as automobile, marine vehicle and aircraft.  The radar-based detection system can be implemented at a reduced cost and with less complexity relative to existing pressure sensor-based occupancy detection systems, and thus, increasing the feasibility of implementing occupancy detection in all seats of a vehicle, instead of only in a driver seat and a front passenger seat. Also, the detection system facilitates more detailed characterization of objects and occupants in the seats of vehicle.  The radar-based occupancy detection system has a seatbelt buckle that is mounted adjacent to a seat of a vehicle.  A radar module is mounted within the seatbelt buckle.  The radar module includes an antenna that is configured to broadcast a RF signal toward the seat.  The radar module includes a RF transmitter and a RF receiver coupled to the antenna.  The radar module includes a processor configured to derive signal information from output received from the receiver, where the signal information includes time of flight, frequency change, and amplitude ratio.  Moreover, the related art indicates that this particular device and method is novel and has not been published or patented by other entities.  This along with the rest of the claimed limitations is not shown by the related art.
	Consider claim 1, the best reference found during the process of examination,Peterson (US 2018/0300676 A1), discloses a method of delivery robot operation, preferably including: navigating the robot to a location of a user; authenticating the user; initiating a transaction with the user; determining a user interaction with a compartment of the robot; and determining a termination event. A delivery robot, preferably including: a compartment, preferably including a door and defining a lumen; a cargo sensor; a communications module; one or more outputs: one or more inputs; a control module; and a drive module.
Consider claim 1, another best reference found during the process of examination,Yilma (US 20140132056 A1), discloses a  telescoping seatbelt buckle design that improves seatbelt buckle accessibility and comfort by telescopingly adjusting the length of the seatbelt buckle assembly to maintain an optimal relationship between the seatbelt buckle position and the vehicle seat cushion position, wherein the telescoping seatbelt buckle assembly is adapted to maintain the optimal position of the seatbelt buckle relative to the vehicle seat cushion over a full range of seat height and seat track travels. Particularly, on a power seat, the telescoping seatbelt buckle assembly adjustment occurs passively as a vehicle occupant moves or adjusts the vehicle seat height or tilt using the seat controller switches, as the telescoping seatbelt buckle assembly is coupled to a motor used to adjust the vehicle seat position.
Claim 10 recites features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, claim 10 is patentable over related arts.  Claims 2-8 and 11-17 depend from claims 1 and 10, respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  

Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
  
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-5886.  The examiner can normally be reached on M-F 8:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 270-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689